UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street Columbus, Indiana 47201 (Address of principal executive offices) (Zip code) Mark D. Foster Kirr, Marbach & Company, LLC 621 Washington Street Columbus, Indiana 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:June 30, 2012 Item 1. Schedule of Investments. K I R R ,M A R B A C HP A R T N E R S V A L U EF U N D SCHEDULE OF INVESTMENTS JUNE 30, 2012 (UNAUDITED) Number Number of Shares Value of Shares Value COMMON STOCKS - 96.8% Technology - 16.4% Cognizant Technology Solutions Corp. - Class A* $ Basic Materials - 7.1% eBay, Inc.* Innospec, Inc.* $ Intel Corp. LyondellBasell Industries NV - Class A - f Microsoft Corp. NewMarket Corp. NCR Corp.* Open Text Corp.* - f Communications - 10.6% Amdocs Ltd.* - f TOTAL COMMON STOCKS (Cost $27,083,460) Harris Corp. Liberty Media Corp. - Class A* SHORT TERM INVESTMENT - 0.1% Time Warner Cable, Inc. - Class A Principal Amount Variable Rate Demand Note** - 0.1% American Family, 0.10% Consumer Cyclical - 19.8% Ascent Capital Group, Inc.- Class A* TOTAL SHORT TERM INVESTMENT (Cost $50,000) AutoZone, Inc.* Coach, Inc. Total Investments(Cost $27,133,460) - 96.9% Dollar Tree, Inc.* Express, Inc.* Other Assets and Liabilities, Net - 3.1% Pier 1 Imports, Inc. TOTAL NET ASSETS - 100.0% $ Consumer Non Cyclical - 6.8% * - Non-income producing security. Alliance Data Systems Corp.* ** - Rate in effect as of June 30, 2012. Covidien PLC - f f
